Case 7:19-cr-00026 Document 1 Filed in TXSD on 12/11/18 Page 1 of 1

¢\O 91 (Rev 8/01) CriminalColnplainl

 

_ ' ' _ ` t unitadState§Djstnct C
United States Dlstrlct Court . S°“"‘G"‘ D,f§»gwwfre»?a"$"
SOUTHERN` DISTRICT oF _ 1 TEXAS DEC 1 l 42Ol8'

 

 

McALLEN DIvIsIoN
D&vid J. Bradley, Clefk
uNITEn sTATEs or AMERICA
»V- CRIMINAL COMPLAINT

Alex Alan Leura-Nava

’ Case Number: M-18-2528-M

lAE YOBZ 1990
Nlexico
(Name and Address ofDefendant) ` ~’

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief On or about / December 101 2018 in Starr COunfy, in

the Southern ' District of Texas
(Track Slalulory Language of Ojj‘"ense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance oflaw, and
thereaf`te\ was found near Mission, Texas, within the Southern District ol` Texas, the Attorney General of the United States
and/01 the Secr etary ofHomeland Secu1 ity, not theretofo) e having consented to a reapplication by the defendant for
admission into the United States;

 

l

in violation ofTitle 8 United States Code, Section(s) 1326 (Fe|oW)
l further state that I am .a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Alex Alan Leura-Nava was encountered by Border Patrol Agents near Mission, Texas on December 10, 2018. The
investigating agent established that the Defendant was an undocumented alien and requested record\checks. The Defendant
claims to have illegally entered the United States on December 10, 2018, near Hidalgo, Texas. Record checks revealed the
Defendant was fo1 mally Deported/Excluded from the United Statcs on September 20, 2018 through Laredo, Texas. Prior to
Deportation/Exclusion the Defendant was instructed not to return to the United States Without permission from the U. S.
Attorney General and/or the Secretaxy of Homeland Security. On November 09, 2010the defendant was convicted of Burglary
of llabitation and was sentenced to ten (10) years probation

Continued on the attached sheet an mad a part ofthis complaint: _ lees .No

 

Sworn to before me and subscribed 1n my presence, Signaturcé/o'i'&mplainant
) % ‘
December ’l'l, 2018 32 a V'\ Renatto Benavides Senior Patrol Age`nt

 

 

 

Peter E. Ormsby , U.S. Magistrate Judge ' //`Z{/L M

Name and Title of Judicial Officer Signature of Judicial Officer

 

